                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION
                                    No. 5:20-cv-54-BO

GARRY SA DERS ,                                )
                                               )
       Plaintiff,                              )
V.                                             )                      ORDER
                                               )
SO YAALLEN,                                    )
                                               )
       Defendant.                              )


       This cause comes before the Court on the memorandum and recommendation by United

States Magistrate Judge Robert T.       umbers, II. [DE 4]. On April 1, 2020, Judge           umbers

recommended that this action be dismissed. For the reasons that follow, the M&R [DE 4) is

ADOPTED and this action [DE 1) is DISMISSED.

                                         BACKGROUND

       Plaintiff Garry Sanders, a recently released inmate, sues attorney Sonya Allen under 42

U.S.C. § 1983. Sanders claims that A ll en, who served as his court-appointed attorney on felony

charges in 2008, told him that if he pleaded guilty to the fe lony and agreed to serve jail time, she

would resolve his pending misdemeanor charges. But when Allen was released fro m custody , he

still had pending misdemeanor charges against him. Sanders now brings hate cnme,

discrimination, deception, and malpractice claims against Allen.

       In Apri l 2020, Judge N umbers entered the instant memorandum and recommendation

(M&R), granting the application to proceed informa pauperis, but recommending that plaintiff's

case be dismissed for failure to state a claim. Plaintiff filed no specific objections to the findings

of the M&R, instead submitting a list of reasons why he believes the complaint should not be

dismissed. [DE 5].




           Case 5:20-cv-00054-BO Document 6 Filed 05/06/20 Page 1 of 2
                                            DISCUSSION

       A district court is required to review de novo those portions of an M&R to which a party

timely files specific objections or where there is plain error. 28 U.S .C. § 636(b)(l); Thomas v. A rn ,

474 U. S. 140, 149- 50 (1985). " [I]n the absence of a timely filed objection, a district court need

not conduct de novo review, but instead must only satisfy itself that there is no clear error on the

face of the record in order to accept the recommendation." Diamond v. Colonial Life & Acc. Ins.

Co., 416 F.3d 310, 315 (4th Cir. 2005) (internal quotation and citation omitted).

        Here, plaintiff has not specifically objected to any portion of the M&R. The Court has

revi ewed the M&R and is satisfied that there is no clear error on the face of the record.

Accordingly, the M&R is ADOPTED .

                                           CONCLUSIO

        The memorandum and recommendation of Magistrate Judge Numbers [DE 4] is

ADOPTED and plaintiffs complaint is DISMISSED . The Clerk is DIRECTED to close the case.



        SO ORDERED, this          ..£: day of May, 2020.




                                                   2

           Case 5:20-cv-00054-BO Document 6 Filed 05/06/20 Page 2 of 2
